Title: To George Washington from Oliver Bowen, April 1789
From: Bowen, Oliver
To: Washington, George



Sr
[Savannah, Ga., April 1789]

It is not, I presume, unusal or improper for persons to offer themselves as candidates for publick appointments. Under this impression, I take the liberty of mentioning to your Excellency, that I shall be happy to contribute my services in some office of the revenue department for the town and port of Savannh in the State of Georgia. From my long residince in that State, and from a diversified intercourse both in publick and private life, it has been in my power to acquire an intimate knowledge of its inhabitants and situation. If services or sacrifices in the cause of my country give any weight to an application of this kind, I can chearfully submit my pretentions, in those respects to an investigation. I refrain from making any remarks calculated to raise an opinion of my merits; as the honourable William Few of the Senate and the honourable James Jackson one of the Congress from Georgia are old inhabitants and acquainted with my charactor.
I hope the liberty I have taken in addressing a letter on this occation will be excuseable. I remain Sr with the highest respect Your Excellencys most obediant Servant.

Oliver Bowen

